UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1365 West Business Park Drive Orem, UT (Address of principal executive offices) (Zip Code) (877) 219-6050 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNox As of May 15, 2015, the registrant had 52,304,891 shares of common stock outstanding. ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II – OTHER INFORMATION 28 Item 1.Legal Proceedings 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 5.Other Information 28 Item 6.Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. Condensed Consolidated Balance Sheets(Unaudited) March 31, September 30, Assets Current assets: Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other Assets of discontinued operations - Total current assets Goodwill Property and equipment, net Deposits and other assets Domain name, net Total assets $ $ See accompanying notes to condensed consolidated financial statements. 3 ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) (continued) March 31, September 30, Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accounts payable, related party Accrued expenses Notes payable, related party Current portion of notes payable Dividends payable Derivatives liability - Total current liabilities Notes payable, net of current portion - Total liabilities Stockholders’ deficit: Preferred stock, $.00001 par value: 10,000,000 shares authorized; 45,000 shares of Series D; 70,070 shares of Series E; and 5,361 shares of Series F outstanding 1 1 Common stock, $.00001 par value: 200,000,000 shares authorized; 50,131,114 and 45,815,351 shares outstanding, respectively Additional paid-in capital, common and preferred Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 4 ActiveCare, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended March 31, March 31, Chronic illness monitoring revenues $ Chronic illness monitoring cost of revenues Gross profit (deficit) ) ) Operating expenses: Selling, general and administrative (including $1,252,319, $1,002,196, $2,422,296, and $1,574,390, respectively, of stock-based compensation) Research and development Total operating expenses Loss from operations ) Other income (expense): Gain on extingiushment of debt - - Gain on liability settlements - - Gain on derivatives liability - - Loss on induced conversion of debt - - - ) Interest expense, net ) Loss on disposal of property and equipment ) Other income (expense) ) ) Total other income (expense) ) ) Loss from continuing operations ) Loss from discontinued operations ) Net loss ) Deemed dividends on conversion of preferred stock to common stock - - - ) Dividends on preferred stock ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Net loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to condensed consolidated financial statements. 5 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on derivatives liability ) ) Stock-based compensation expense Stock and warrants issued for services Stock and warrants issued for interest expense - Amortization of debt discounts Loss on induced conversion of debt - Loss on disposal of property and equipment Inventory reduction for obsolescence - Gain on extinguishment of debt ) - Gain on liability settlements ) - Changes in operating assets and liabilities: Accounts receivable Inventory Prepaid expenses and other ) ) Accounts payable ) Accrued expenses ) Deposits and other assets - Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of discontinued operations - Proceeds from sale of property and equipment Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of notes payable, net Proceeds from sale of preferred stock, net - Proceeds from issuance of related-party notes payable, net - Principal payments on notes payable ) ) Principal payments on related-party notes payable - ) Payment of dividends - ) Net cash provided by financing activities Net increase in cash Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to condensed consolidated financial statements. 6 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (continued) Six Months Ended March 31, Supplemental Cash Flow Information: Cash paid for interest $ $ Non-Cash Investing and Financing Activities: Dividends on preferred stock and related interest $ $ Liability to issue shares of common stock for services Conversion of related-party accounts payable and accrued liabilities torelated-party notes payable - Issuance of stock for dividends Related-party notes payable converted to common stock - Notes payable converted to preferred stock - Issuance of stock and options for loan origination fees - Liability to issue shares of common stock for loan origination fees - See accompanying notes to condensed consolidated financial statements. 7 ActiveCare, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The unaudited interim condensed consolidated financial statements of ActiveCare, Inc. (the “Company” or “ActiveCare”) have been prepared in accordance with Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim condensed consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s financial position as of March 31, 2015 and September 30, 2014, and the results of its operations and its cash flows for the three and six months ended March 31, 2015 and 2014.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2014.The results of operations for the three months and six months ended March 31, 2015 may not be indicative of the results for the full fiscal year ending September 30, 2015. Going Concern The Company continues to incur negative cash flows from operating activities and net losses.The Company had negative working capital and negative total equity as of September 30, 2014 and March 31, 2015 and is in default with respect to certain debt.These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In order for the Company to eliminate substantial doubt about its ability to continue as a going concern, it must achieve profitability, generate positive cash flows from operating activities and obtain the necessary debt or equity funding to meet its projected capital investment requirements.Management’s plans with respect to this uncertainty consist of raising additional capital by issuing debt or equity securities and increasing the sales of the Company’s products and services.There can be no assurance that the Company will be able to raise sufficient additional capital or that revenues will increase rapidly enough to offset operating losses.If the Company is unable to increase revenues or obtain additional financing, it will be unable to continue the development of its products and services and may have to cease operations. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the balance sheet dates and the reported amounts of revenues and expenses for the reporting periods. Actual results could differ from these estimates. Fair Value of Financial Instruments The Company measured the fair values of its assets and liabilities using the US GAAP hierarchy.The carrying amounts reported in the consolidated balance sheets for cash, accounts receivable, accounts payable, and accrued liabilities approximate fair values due to the short-term nature and liquidity of these financial instruments. Derivative financial instruments are recorded at fair value based on current market pricing models. The carrying amounts reported for notes payable approximate fair value because the underlying instruments are at interest rates which approximate current market rates. Reclassifications Certain amounts reported in the December 31, 2014 Form 10-Q have been reclassified to conform to the current quarter’s presentation. The reclassifications had no effect on the previously reported net loss. 2. Restatement and Amendment of Previously Reported Financial Information The Company restated its consolidated financial statements as of and for the fiscal year ended September 30, 2013 and its condensed consolidated financial statements as of and for the three and six months ended March 31, 2014 to correct the accounting related to revenue recognition for chronic illness monitoring supplies shipped to distributors, as contained in its Form 10-K/A and Form 10-Q/A filed with the Securities and Exchange Commission on November 12, 2014.Specifically, the Company determined it was better practice to defer revenue recognition until the products are shipped to the end users as opposed to the distributors, even though the distributors had taken title to the products and there were no significant rights of return.The corrections deferred the recognition of revenue until later periods and did not impact cash flows related to these transactions. 8 The consolidated financial statements as of and for the fiscal year ended September 30, 2013 were restated to properly reflect revenue, cost of revenue, inventory and other related balance sheet accounts related to the Chronic Illness Monitoring segment. See Form 10-K/A and Form 10-Q/A filed on November 12, 2014 for reconciliations of the amounts as originally reported to the corresponding restated amounts. 3.Discontinued Operations In December 2014, the Company sold substantially all of its customer contracts and equipment leased to customers associated with its CareServices segment.Additional equipment in stock was sold to the buyer pursuant to a written invoice.The purchase price included a cash payment of $412,280 for the customer contracts and $66,458 for the equipment in stock.The sale included all segment assets that generated revenue related to the CareServices segment.The Company no longer holds any ownership interest in these assets and has ceased incurring costs related to the operations and development of the CareServices segment.The debt secured by the CareServices customer contracts was amended in January 2015 and remains an obligation of the Company (see Note 12).There were no material liabilities of discontinued operations.Assets of discontinued operations consist of the following as of: March 31, September 30, Customer contracts, net (Note 8) $
